DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-25 are objected to because of the following informalities:

Claims 1, 18, 24, and 25 lack properly defining and separating grammatically the preamble, transitional phrase, and body of the claim.
For example claim 1 recites “An electronic device comprising circuitry configured to” and then begins reciting steps, and should properly include a colon “:” to mark the end of the transitional phrase understood here to be “comprising:” then on the next line state “circuitry configured to:” then followed on the next line the series of functions the circuitry is configured to perform.  This kind of correction is recommended for each independent claim since they all lack proper punctuation and clear arrangement of the features recited in the body.  Appropriate correction is required.

Claims 1-17 and 19-23 are dependent upon claims 1 and 18; therefore, they are rejected for the same reasons stated above since they include all of the limitations of claims 1 and 18 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) performing a series of mathematical computations determined to be an abstract idea.  These steps include: “determine Fourier coefficients of the first set of differential mode measurements based on the known time-of-flight used in the calibration phase, and to determine a cyclic error based on the Fourier coefficients.” (see independent claims 1 and 24) This judicial exception is not integrated into a practical application because the additional element of “an electronic device comprising circuitry” is merely instructions to implement an abstract idea on a computer.  Further, the additional element “sampling, in a calibration phase using a known time-of-flight, a first set of differential mode measurements according to a first sampling strategy” are routine data gathering for the abstract limitations and therefore do not amount to a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are performing the abstract idea using a general purpose computing element and performing sampling and routine data gathering that is considered to be routine and conventional.

Claims 18-23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) performing a series of mathematical computations determined to be an abstract idea.  These steps include: “to determine, at runtime, a cyclic error based on Fourier coefficients, aliasing weights, and a known time-of-flight.” (see independent claims 18 and 25) This judicial exception is not integrated into a practical application because the additional element of “an electronic device comprising circuitry” is merely instructions to implement an abstract idea on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional 
	
Regarding claims 2, 4-11, and 13-16, these claims recite further limitations that are determined to be part of the abstract idea itself and therefore merely further limit the abstract idea and do not integrate the abstract idea into a practical application.

Regarding claims 3 and 12 further include limitations to store data in a look-up table that are determined to not add significantly more than the abstract idea and amount to routine and conventional data gathering and data processing elements.

Regarding claims 17 and 23 further recites a time-of-flight camera that is considered to not integrate into a practical application or amount to significantly more because it merely states a field of use that generally links the use of the abstract idea to a technological environment.

Regarding claims 19-22, these claims recite further limitations that are determined to be part of the abstract idea itself and therefore merely further limit the abstract idea and do not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 18, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5, 9, 18 and 25, the claims recite the limitation “aliasing weights” that is determined to be unclear and indefinite.  In particular, it is not clear from the claimed limitations what “aliasing weights” are in reference to, and how to adequately define and determine the metes and bounds of said limitation.  It is not what constitutes an “aliasing weights” nor how they are being applied or used for example aliasing is understood to be implemented in a number of different fields and signal processing and from the claimed invention it cannot be readily determined how such is applied, for example is the claim in reference to some kind of temporal aliasing or spatial aliasing.
For purposes of examination, the examiner understands the limitation to merely mean that phase offset/shift is accounted and compensated for in the calculations by applying some value (i.e. weight).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4-6, 9-10, 16-19, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruenwald (US 2016/0316193).

With respect to claim 1, Gruenwald discloses an electronic device comprising circuitry (Imaging system 102) [Fig. 2] configured to 
sample, in a calibration phase using a known time-of-flight (characterized by generating a parametric model of the wiggling error (i.e. cyclic error) [Par. 0051] & the phase of the fundamental wave, directly referring to the true distance is already offset calibrated and therefore known [Par. 0055]), a first set of differential mode measurements (characterized in correlation waveform [Par. 0048]) according to a first sampling strategy (characterized by four-fold equidistant sampling strategy [Par. 0048 & 0052]), 
determine Fourier coefficients of the first set of differential mode measurements based on the known time-of-flight used in the calibration phase (characterized by use of discrete Fourier Transform & Fourier analysis in order to obtain coefficients of the wiggler error model) [Par. 0056-0059], and to 
determine a cyclic error (characterized by wiggling error) based on the Fourier coefficients (characterized in carrying out wiggling error compensation using determined coefficients) [Par. 0064-0065].

With respect to claim 2, Gruenwald discloses wherein the circuitry is configured to determine the Fourier coefficients in dependence of the number of samples used according to the first sampling strategy (characterized in that the Fourier analysis is related to and dependent upon the number of samples in this case four equidistant samples [Par. 0054]).

With respect to claim 4, Gruenwald discloses wherein according to the first sampling strategy, a set of equidistant samples is measured (equidistantly acquired samples) [Par. 0052].

With respect to claim 5, Gruenwald discloses wherein the circuitry is configured to determine aliasing weights (characterizing in compensation term) [Par. 0054-0058] based on a second sampling strategy (characterized in applying a compensation term to the analysis based on the incorporation of a second sampling strategy (shifting by π/4)) [Par. 0057-0058].

With respect to claim 6, Gruenwald discloses wherein the number of components sampled according to the first sampling strategy (characterized by 4 pt. DFT [Par. 0054]) is larger than the number of components sampled according to the second sampling strategy (characterized by evaluating a particular subset of sampling points in the determination of wiggling model error) [Par. 0057-0058].

With respect to claim 9, Gruenwald discloses wherein the circuitry is configured to determine the cyclic error based on the Fourier coefficients, the aliasing weights and the known time-of- flight [Par. 0054, 0059-0060] (characterized in eq. 5-7).

With respect to claim 10, Gruenwald discloses wherein the circuitry is configured to determine the cyclic error in dependence of a phase angle related to the first Fourier coefficient of the Fourier coefficients (characterized in use of phase offset between the third harmonic and the fundamental wave) [Par . 0054].

With respect to claim 16, Gruenwald discloses wherein the second sampling strategy is a quad- based sampling strategy [Par. 0052 (see table) & Par. 0057] (characterized in the use of a four-fold sampling strategy for both first and second (the shifted) sampling strategy).

With respect to claim 17, Gruenwald discloses a time-of-flight camera comprising the electronic device of claim 1 [Par. 0048].

With respect to claim 18, Gruenwald discloses an electronic device comprising circuitry [Fig. 2] (imaging system 102) configured to determine, at runtime, a cyclic error (characterized in the imaging system 102 performs online (e.g., adaptive, dynamic, during runtime) parameter-estimation based on the generated model and performs error compensation based on the modelled wiggling error) [Par. 0051] based on Fourier coefficients, aliasing weights, and a known time-of-flight (characterized by two coefficients obtained during DFT analysis along with compensation term and calibrated phase of fundamental wave representing the true distance (see eq. 5-7)) [Par. 0054-0061].

With respect to claim 19, Gruenwald discloses wherein the known time-of-flight has been used in a calibration phase to obtain the Fourier coefficients according to a first sampling strategy (characterized by generating a parametric model of the wiggling error (i.e. cyclic error) [Par. 0051] & the phase of the fundamental wave, directly referring to the true distance is already offset calibrated and therefore known [Par. 0055]) & (characterized by four-fold equidistant sampling strategy [Par. 0048 & 0052]).

With respect to claim 21, Gruenwald discloses wherein the circuitry is configured to determine the cyclic error based on a phase angle related to the first Fourier coefficient of the Fourier coefficients  

With respect to claim 22, Gruenwald discloses wherein the circuitry is configured to determine the aliasing weights (characterized in the compensating term using the second shifted sampling strategy) based on a quad-based sampling strategy [Par. 0052 (see table) & Par. 0057] (characterized in the use of a four-fold sampling strategy for both first and second (the shifted) sampling strategy).

With respect to claim 23, Gruenwald discloses a time-of-flight camera comprising the electronic device of claim 18 [Par. 0048].

With respect to claim 24, Gruenwald discloses a method [Par. 0016] comprising 
sampling, in a calibration phase using a known time-of-flight (characterized by generating a parametric model of the wiggling error (i.e. cyclic error) [Par. 0051] & the phase of the fundamental wave, directly referring to the true distance is already offset calibrated and therefore known [Par. 0055]), a first set of differential mode measurements (characterized in correlation waveform [Par. 0048]) according to a first sampling strategy (characterized by four-fold equidistant sampling strategy [Par. 0048 & 0052]), 
determining Fourier coefficients of the first set of differential mode measurements based on the known time-of-flight used in the calibration phase (characterized by use of discrete Fourier Transform & Fourier analysis in order to obtain coefficients of the wiggler error model) [Par. 0056-0059], and to 
determining a cyclic error (characterized by wiggling error) based on the Fourier coefficients (characterized in carrying out wiggling error compensation using determined coefficients) [Par. 0064-0065].

With respect to claim 25, Gruenwald discloses a method [Par. 0016] comprising determining, at runtime, a cyclic error (characterized in the imaging system 102 performs online (e.g., adaptive, dynamic, during runtime) parameter-estimation based on the generated model and performs error compensation based on the modelled wiggling error) [Par. 0051] based on Fourier coefficients, aliasing weights, and a known time-of-flight (characterized by two coefficients obtained during DFT analysis along with compensation term and calibrated phase of fundamental wave representing the true distance (see eq. 5-7)) [Par. 0054-0061].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald (US 2016/0316193).

With respect to claim 3, Gruenwald fails to necessarily disclose wherein the circuitry is further configured to store the Fourier coefficients in a look-up table. 
While Gruenwald does not necessarily disclose storing the Fourier coefficients in a look-up table, Gruenwald does teach in an implementation, the phase delay values, as well as other information, may be stored in the memory [Par. 0046], and further dynamically updating the coefficients periodically or regularly [Par. 0063],


With respect to claim 12, Gruenwald fails to necessarily disclose wherein the circuitry is further configured to store the cyclic error in a look-up table.
While Gruenwald does not necessarily disclose storing the cyclic error in a look-up table, Gruenwald does teach in an implementation, the phase delay values, as well as other information, may be stored in the memory [Par. 0046], and further teaches an implementation wherein the wiggling error (i.e. cyclic error) is not constant and therefore correcting for the error needs to be periodically updated and compensated for [Par. 0063-0064].
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Gruenwald to include storing the cyclic error in a look-up table motivated by a desire to improve compensating and correcting for the wiggling error when it is not constant by storing the wiggling error in a table for different pixels and variations over pixel position (see Gruenwald [Par. 0064]).

With respect to claim 13, Gruenwald discloses wherein the circuitry is configured to use the cyclic error at runtime to correct a second set of differential mode measurements (understood to be an additional single frame event) sampled according to the second sampling strategy [Par. 0065 & 0088]. (the process includes compensating for the wiggling error of light radiation captured during a single frame event, once a value for each of the one or more parameters is determined. In various implementations, the process includes compensating for the wiggling error during runtime of the imaging system)

With respect to claim 14, Gruenwald fails to disclose wherein the circuitry is further configured to retrieve at runtime the cyclic error [Par. 0016]. (Furthermore, in some implementations, the model is not static, but comprises a set of parameters (or coefficients) which define the basic transfer characteristics of the model. These parameters may be estimated and updated during runtime. Upon successful estimation and/or update of the parameters, the model of the wiggling error may be employed in order to adaptively compensate for erroneous distance information)
Gruenwald does not necessarily disclose a look-up table; however, Gruenwald does disclose in an implementation, the phase delay values, as well as other information, may be stored in the memory [Par. 0046]. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Gruenwald to include storing the cyclic error in a look-up table and retrieving said error during runtime motivated by a desire to improve compensating and correcting for the wiggling error when it is not constant by storing the wiggling error in a table for different pixels and variations over pixel position (see Gruenwald [Par. 0064]).

With respect to claim 15, Gruenwald discloses wherein the circuitry is further configured to determine the cyclic error (characterized by wiggling error) based on the Fourier coefficients (characterized in carrying out wiggling error compensation using determined coefficients) [Par. 0064-0065].
Gruenwald fails to disclose wherein the circuitry is further configured to retrieve at runtime the Fourier coefficients from a look-up table.  Gruenwald does teach in an implementation, the phase delay 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Gruenwald to include storing the Fourier coefficients in a look-up table and then retrieving said coefficient during runtime motivated by a desire to have access to the coefficients as needed during compensation of the imaging system as well as manage updating of the coefficients as needed in a straightforward manner.

With respect to claim 20, Gruenwald fails to disclose wherein the circuitry is configured to retrieve, at runtime, the Fourier coefficients from a look-up table. Gruenwald does teach in an implementation, the phase delay values, as well as other information, may be stored in the memory [Par. 0046], and further dynamically updating the coefficients periodically or regularly [Par. 0063],
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Gruenwald to include storing the Fourier coefficients in a look-up table and then retrieving said coefficient during runtime motivated by a desire to have access to the coefficients as needed during compensation of the imaging system as well as manage updating of the coefficients as needed in a straightforward manner.

Allowable Subject Matter
Claims 7-8, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 7, claim 7 distinguishes over the closest available prior art Gruenwald (US 2016/0316193), Seiter et al. (Correction of a Phase Dependent Error in a Time-of-Flight- Range Sensor, 2013), and Xu et al. (US 2012/0013887) because the prior art fails to anticipate or render obvious “wherein the circuitry is configured to determine the Fourier coefficients according to
                
                    
                        
                            M
                        
                        
                            k
                        
                    
                    ≈
                    
                        
                            e
                        
                        
                            j
                            2
                            π
                            k
                            
                                
                                    f
                                
                                
                                    M
                                
                            
                            
                                
                                    τ
                                
                                
                                    D
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                n
                                =
                                0
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        D
                                    
                                    
                                        c
                                        a
                                        l
                                    
                                
                                -
                                1
                            
                        
                        
                            
                                
                                    μ
                                
                                
                                    c
                                    a
                                    l
                                
                            
                            (
                            n
                            ∆
                            
                                
                                    τ
                                
                                
                                    E
                                
                            
                            
                                
                                    τ
                                
                                
                                    D
                                
                            
                            )
                            
                                
                                    e
                                
                                
                                    -
                                    j
                                    2
                                    π
                                    
                                        
                                            k
                                            n
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    D
                                                
                                                
                                                    c
                                                    a
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
with                         
                            
                                
                                    N
                                
                                
                                    D
                                
                                
                                    c
                                    a
                                    l
                                
                            
                        
                     being the number of samples used according to the first sampling strategy,                         
                            
                                
                                    μ
                                
                                
                                    c
                                    a
                                    l
                                
                            
                            (
                            n
                            ∆
                            
                                
                                    τ
                                
                                
                                    E
                                
                            
                            
                                
                                    τ
                                
                                
                                    D
                                
                            
                            )
                        
                     being the differential mode measurements of the first set of differential mode measurements, k indicating the Harmonics, fM is a modulation frequency, and τD being the known time-of-flight used in the calibration phase” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

With respect to claim 8, claim 8 distinguishes over the closest available prior art Gruenwald (US 2016/0316193), Seiter et al. (Correction of a Phase Dependent Error in a Time-of-Flight- Range Sensor, 2013), and Xu et al. (US 2012/0013887) because the prior art fails to anticipate or render obvious “wherein the circuitry is configured to determine, for each Fourier coefficient, an aliasing weight according to
                
                    
                        
                            A
                        
                        
                            k
                        
                    
                    =
                    
                        
                            ∑
                            
                                n
                                =
                                0
                            
                            
                                S
                                -
                                1
                            
                        
                        
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    (
                                    k
                                    
                                        
                                            f
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            τ
                                        
                                        
                                            E
                                            ,
                                            n
                                        
                                    
                                    -
                                    
                                        
                                            n
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                    
                
            

where fM is a modulation frequency, S is the number of samples used in the second sampling strategy, and τE,n are the transmit delays of the second sampling strategy” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

With respect to claim 11, claim 11 distinguishes over the closest available prior art Gruenwald (US 2016/0316193), Seiter et al. (Correction of a Phase Dependent Error in a Time-of-Flight- Range Sensor, 2013), and Xu et al. (US 2012/0013887) because the prior art fails to anticipate or render obvious “wherein the phase angle is determined according to
                
                    
                        
                            θ
                        
                        
                            1
                            ,
                            μ
                        
                    
                    
                        
                            
                                
                                    τ
                                
                                
                                    D
                                
                            
                        
                    
                    =
                    2
                    π
                    
                        
                            
                                
                                    f
                                
                                
                                    M
                                
                            
                            τ
                        
                        
                            D
                        
                    
                    +
                    
                        
                            ∠
                            M
                        
                        
                            1
                        
                    
                
            
where                         
                            
                                
                                    θ
                                
                                
                                    1
                                    ,
                                    μ
                                
                            
                            
                                
                                    
                                        
                                            τ
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     is the phase angle, M1 is the first Fourier coefficient, fM is the modulation frequency and τD is the single and known time-of-flight” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Seiter et al. (Correction of a Phase Dependent Error in a Time-of-Flight- Range Sensor, 2013) discloses Time-of-Flight 3D cameras to determine distance information and further investigates a systematic error in the evaluation of the phase shift caused by aliasing as part of the distance measurement.

Xu et al. (US 2012/0013887) discloses A phase-based TOF system that can dynamically calibrate (and compensate for) higher order harmonics in the TOF generated optical energy waveform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865     

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
1/4/22